Citation Nr: 0306488	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  93-19 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for organic heart disease, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

The veteran's claim for an increased rating was previously 
before the Board, and in remands dated in June 1995, December 
1997, and September 2001, it was returned to the RO for 
additional development.  That development has been completed, 
and the claim is once again before the Board for appellate 
review.


FINDINGS OF FACT

1.	The veteran's organic heart disease is manifested by 
inactive valvulitis with mild to moderate aortic 
regurgitation and mild left ventricular hypertrophy.  

2.	The evidence of record does not show that the veteran's 
service-connected organic heart disease is manifested by an 
enlarged heart, severe dyspnea on exertion, increased 
systolic blood pressure, or arrhythmias.

3.	The evidence of record does not show that the veteran's 
service-connected organic heart disease is manifested by a 
history of acute coronary occlusion or thrombosis or a 
history of substantiated repeated angina attacks.  

4.	More than light manual labor has not been precluded due to 
symptoms from the veteran's service-connected organic heart 
disease; the medical evidence of record attributes the 
veteran's functional limitations to other nonservice-
connected disability of both cardiac origin, including angina 
and atrial fibrillation, and non-cardiac origin, including 
chronic back problems and osteoarthritis.

5.	The veteran's organic heart disease is not shown to be 
manifested by more than one episode of acute congestive heart 
failure within a year, or by left ventricular dysfunction 
with an ejection fraction of 30% to 50%.  

6.	The evidence does not show a marked interference with 
employment or frequent periods of hospitalization due to the 
veteran's service-connected organic heart disease, so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.	The schedular criteria for a rating in excess of 30 
percent rating for organic heart disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Codes 7000, 7005 (1992); 38 C.F.R. 
§ 4.104, Diagnostic Codes 7000, 7005 (2002). 

2.	The criteria for an extraschedular disability rating have 
not been met.  38 C.F.R. § 3.321(b) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in May 1992 and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in November and December 1992 rating 
decisions of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a February 1993 statement of the case and 
supplemental statements of the case issued in May 1993, April 
1997, January 2000, April 2000, and November 2002, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a February 2002 letter and the November 2002 supplemental 
statement of the case, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  Specific regulations 
pertaining to the VCAA were provided to the veteran in the 
November 2002 supplemental statement of the case.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
records, private medical records, and Social Security 
Administration (SSA) records.  In addition, the veteran was 
provided with VA examinations in June 1992, August 1992, 
February 1996, December 1999, and April 2002.  The Board 
finds that all known and ascertainable medical records have 
been obtained and are associated with the claims file.  The 
veteran does not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.	Legal analysis

The Board has reviewed all the relevant evidence of record, 
which includes but is not limited to the veteran's 
contentions, particularly those given at April 1993 and April 
2000 personal hearings; service medical records; VA 
outpatient treatment reports; SSA records; and VA examination 
reports dated in June 1992, August 1992, February 1996, 
December 1999, and April 2002.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence of record 
that was submitted by the veteran or on his behalf is 
extensive and will not be discussed in detail.  The Board 
will summarize the relevant evidence where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection was established for organic heart disease 
with inactive valvulitis in a February 1962 rating decision.  
The RO noted at the time that the veteran's discharge 
examination showed a soft blowing grade I murmur obliterating 
the second sound at the left sternal border, 3rd interspace 
despite no history of rheumatic heart disease.  The RO 
concluded that service connection was in order because the 
veteran's discharge examination showed definite evidence of 
heart pathology after approximately two years of service with 
previous examinations having shown no evidence of any heart 
condition.  

Organic heart disease is not a condition listed in VA's 
Schedule for Rating Disabilities.  See 38 C.F.R. Part 4.  
When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20 (2002).  Consequently, the veteran's 
service-connected organic heart disease has been evaluated 
under Diagnostic Codes 7000 and 7005.  

At the time the veteran's increased rating claim was filed, 
his organic heart disease was evaluated using criteria from 
38 C.F.R. § 4.104, Diagnostic Code 7000 (1992), for rheumatic 
heart disease.  Under this diagnostic code, a 30 percent 
rating evaluation was assigned for inactive rheumatic heart 
disease from the termination of an established service 
episode of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations, during the episode or 
recurrence, for 3 years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarged 
heart.  A 60 percent rating was warranted for inactive 
rheumatic heart disease when the heart was definitely 
enlarged; severe dyspnea on exertion, elevation of systolic 
blood pressure, such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; or more 
than light manual labor was precluded.  A 100 percent rating 
was assigned for inactive rheumatic heart disease and 
definite enlargement of the heart confirmed by roentgenogram 
and clinically; dyspnea on slight exertion; rales, pretibial 
pitting at end of day or other definite signs of beginning 
congestive failure; or where more than sedentary employment 
was precluded.  A 100 percent rating was also assigned for 
active rheumatic heart disease with ascertainable cardiac 
manifestation, for a period of 6 months.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1992).  

In the May 1993 supplemental statement of the case, 
Diagnostic Code 7005, for arteriosclerotic heart disease, was 
also considered in evaluating the veteran's service-connected 
organic heart disease.  Under those provisions, a 30 percent 
disability rating was assigned for arteriosclerotic heart 
disease following typical coronary occlusion or thrombosis, 
or with history of substantiated anginal attack, ordinary 
manual labor feasible.  A 60 percent rating was warranted 
following typical history of acute coronary occlusion or 
thrombosis as above, or with history of substantiated 
repeated anginal attacks, more than light manual labor not 
feasible.  A 100 percent rating was assigned after 6 months 
of acute illness with chronic residual findings of congestive 
heart failure or angina on moderate exertion or more than 
sedentary employment precluded.  Finally, a 100 percent 
disability rating was also warranted during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1992).  

During the course of this appeal, VA issued new regulations 
for the evaluation of diseases of the heart, effective 
January 12, 1998.  See 62 Fed. Reg. 65219 (1997).  Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Accordingly, the Board is generally required to review both 
the pre- and post-January 12, 1998 rating criteria to 
determine the proper evaluation for the veteran's disability 
due to organic heart disease.  See also Rhodan v. West, 12 
Vet. App. 55, 57 (1998) (effective date rule prevents the 
application of a later, liberalizing law to a veteran's claim 
prior to the effective date of the liberalizing law).

Under the new criteria for Diagnostic Code 7000, for valvular 
heart disease (including rheumatic heart disease), a 30 
percent disability rating is warranted for valvular heart 
disease (documented by findings on physical examination and 
either echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in workload greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
for valvular heart disease resulting in more than one episode 
of acute congestive heart failure in the past year, or; 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent disability rating is 
assigned for valvular heart disease resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  A 100 percent disability rating is 
also assigned during active infection with valvular heart 
damage and for three months following cessation of therapy 
for the active infection.  See 38 C.F.R. § 4.104 (2002).

The veteran's disability was also considered under Diagnostic 
Codes 7005 and 7011.  Diagnostic Codes 7005 and 7011 assign a 
30 percent disability rating for arteriosclerotic heart 
disease (coronary artery disease) or ventricular arrhythmias 
for workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
disability rating is warranted for more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Finally a 100 percent rating is warranted for 
chronic congestive heart failure, or; workload of 3 METs ore 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 100 percent disability 
rating is also assigned for sustained ventricular arrhythmias 
for indefinite period from date of hospital admission for 
initial evaluation and medical therapy for a sustained 
ventricular arrhythmia, or; for indefinite period from dated 
of hospital admission for ventricular aneurysmectomy, or; 
with an automatic implantable Cardioverter-Defibrillator in 
place.  See 38 C.F.R. § 4.104 (2002).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 30 percent for the veteran's organic 
heart disease as the objective medical evidence of record 
essentially shows that the veteran's service-connected 
disability is manifested by mild to moderate aortic 
regurgitation and mild left ventricular hypertrophy resulting 
in minimal functional impairment.  As discussed below, most 
examiners have attributed the veteran's functional 
limitations to other nonservice disorders, including some of 
cardiac origin. 

In a March 1992 VA hospitalization report, the veteran 
reported having 20 minute nonexertional chest pains once per 
day for the prior 3 days.  A X-ray was normal and an EKG 
showed no acute ST-T wave changes or abnormal sinus rhythm.  
No evidence of myocardial infarction or changes suggestive of 
ischemia was seen.  He was told that he could engage in 
moderate activity. 

An August 1992 VA examination report noted that the veteran 
had no history of myocardial infarction, hypertension, or 
diabetes, and a contemporaneous cardiac catheterization 
revealed normal left ventricular function, normal left 
ventricular filling pressures, with no significant coronary 
artery disease.  An ECG and echocardiogram showed, in 
pertinent part, normal sinus rhythm with possible left atrial 
enlargement, an estimated ejection fraction of 65 percent, 2+ 
aortic regurgitation by Doppler, 2+ mitral regurgitation by 
Doppler, with other chambers and valves normal, and no 
pericardial effusion.  Ultimately, the veteran was diagnosed 
with organic heart disease, probably rheumatic in etiology 
with inactive valvulitis Class 2B.  The examiner commented 
that the 2+ mitral regurgitation and 2+ aortic regurgitation 
noted on the Doppler represented inactive valvulitis probably 
secondary to rheumatic heart disease.  

VA outpatient treatment reports dated in June 1992 and 
January 1993 reflected that the veteran had complaints of 
angina on exertion.  He was diagnosed with coronary artery 
disease and angina.  

At his April 1993 personal hearing, the veteran testified 
that he was unable to work due to his heart disorder.  He 
reported that he had to take a nitroglycerin tablet after 
raking leaves for 10 minutes.  He also stated that he had 
shortness of breath after walking one block or climbing 12-13 
stairs.  He maintained that he had never fainted due to his 
heart condition.

In October 1993, the veteran was hospitalized for an 
increased heart rate.  An EKG revealed atrial fibrillation 
with  rapid ventricular response.  Another EKG showed normal 
sinus rhythm.  He was diagnosed with atrial fibrillation 
chemically converted to normal sinus rhythm without incident. 

At his February 1996 VA examination, the veteran complained 
of chest pains 2-3 times per week, relieved by nitroglycerin.  
He reported that the pain was associated with dyspnea, but 
not nausea, vomiting, or diaphoresis.  It occurred after 
exertion, such as walking from his house to the mailbox.  
Upon examination, the veteran's fingers were notably clubbed.  
The extremities had no edema.  An ECG revealed sinus rhythm 
with no significant abnormalities.  A dobutamine stress 
echocardiogram disclosed normal left ventricular systolic 
function.  There was mild aortic insufficiency and moderate 
mitral regurgitation as well as diastolic dysfunction.  No 
ischemia was induced.  Following the examination, the 
examiner commented that it was unlikely that the veteran's 
mild aortic insufficiency and moderate mitral regurgitation 
had caused him functional limitations.  He further stated 
that the veteran's clubbed fingers were consistent with lung 
disease and that the lung disease was likely to limit the 
veteran before he had symptoms secondary to his cardiac 
disease.  He opined that if the veteran had no lung disease, 
he might have some limitations due to his cardiac disease, 
and be unable to engage in strenuous physical exertion 
without symptoms.  Ultimately, the examiner assigned a New 
York Heart Association Classification of Class II.  In a June 
1998 clarification letter, the examiner stated that the New 
York Heart Association Classification of Class II was the 
designation for individuals who experienced chest pain or 
dyspnea with ordinary physical activity.  He stated that, 
assuming the veteran's shortness of breath arose from his 
cardiac disease, a Class II rating was appropriate.  

At a December 1999 VA examination, the veteran complained of 
mild dyspnea on exertion and stated that a flight of stairs 
or walking a block brought on shortness of breath.  He denied 
a history of valvular heart surgery, congestive heart 
failure, or myocardial infarction.  He reported that he had 
to change jobs due to his heart condition and the dyspnea on 
exertion.  It was noted that a December 1999 echocardiogram 
revealed normal left ventricular chamber size, mild left 
ventricular hypertrophy, normal left ventricular wall motion, 
normal left ventricular ejection fraction estimate, normal 
right atrial size, dilated aortic root, aortic valve 
sclerosis with nonrestricted activity, mild to moderate 
aortic regurgitation, normal mitral valve leaflets and 
diastolic mobility, mild mitral regurgitation, and no 
pericardial effusion.  Ultimately, the veteran was diagnosed 
with a history of chronic atrial fibrillation although with 
current sinus bradycardia.  He was also diagnosed with mild 
to moderate aortic regurgitation with mild left ventricular 
hypertrophy.  It was noted that the veteran had been 
scheduled for a stress test which he declined to undergo, and 
METs could not be given as requested.  

At an April 2002 VA examination, the veteran stated that he 
had been getting palpitations, on and off, once or twice a 
month and lasting for about a day.  Such palpitations were 
unrelated to exertion or activity.  He reported shortness of 
breath during such episodes, but otherwise denied shortness 
of breath on exertion.  He stated that he could not walk more 
than 300 feet and could not climb more than one flight of 
stairs mainly because of his chronic back problems and 
osteoarthritis.  He denied history of orthopnea or paroxysmal 
nocturnal dyspnea, and reported no recent hospitalizations.  
An EKG revealed a normal sinus rhythm, left atrial 
enlargement and ST abnormality.  A 2D echocardiogram revealed 
borderline left ventricular hypertrophy with an ejection 
fraction of 60 percent; normal left ventricle size; mildly 
dilated aortic root and left atrium; mild aortic 
regurgitation and no significant change when compared to an 
1999 echocardiogram.  The examiner noted that his review of 
the veteran's medical records revealed no specific cause for 
the atrial fibrillation mentioned in the record.  Ultimately, 
the veteran was diagnosed with chronic atrial fibrillation, 
stable angina, and organic heart disease, anatomical with 
inactive valvulitis as per VA examination dated in 1962.  It 
was noted that the veteran's current cardiac symptoms were 
likely related to his nonservice-connected cardiac conditions 
like atrial fibrillation and angina.  In an October 2002 
addendum, the VA examiner stated that a stress test was 
contra-indicated because of the veteran's back problems and 
osteoarthritis.  Estimated clinical METS could not be 
determined as the veteran's activities were restricted by his 
back problems and osteoarthritis and not by his cardiac 
disease. 

For the reasons and bases stated above, the Board finds that 
the veteran's overall level of symptomatology has been 
appropriately rated as 30 percent disabling.  As stated 
previously, the objective medical evidence of record has not 
demonstrated that the veteran's service-connected organic 
heart disease is manifested by an enlarged heart, severe 
dyspnea on exertion, elevated systolic blood pressure, or 
arrhythmias.  The evidence of record does not show that the 
veteran's service-connected organic heart disease is 
manifested by a history of acute coronary occlusion or 
thrombosis or a history of substantiated repeated angina 
attacks.  The evidence shows that more than light manual 
labor has not been precluded due to symptoms from the 
veteran's service-connected organic heart disease; the 
medical evidence of record attributes the veteran's 
functional limitations to other nonservice-connected 
disability of both cardiac origin, including angina and 
atrial fibrillation, and non-cardiac origin, including 
chronic back problems and osteoarthritis.  See 38 C.F.R. 
§ 4.104, Diagnostic Codes 7000, 7005 (1992).  Further, with 
regard to the revised criteria, the Board notes that the 
veteran's organic heart disease is not shown to be manifested 
by more than one episode of acute congestive heart failure 
within a year, or by left ventricular dysfunction with an 
ejection fraction of 30% to 50%.  Further, as the veteran was 
unable to undergo a stress test due to his back disorder, the 
Board is unable to rate his organic heart disease on the 
provisions of 38 C.F.R. § 4.104, Diagnostic Codes 7000, 7005 
(2002), as those regulations require evidence demonstrating 
METs levels, which are only determined by administering a 
stress test.  As such, and since there is no evidence of 
congestive heart failure or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, the service-
connected disability at issue has been evaluated under the 
1992 regulations.  

Under the old criteria, the Board acknowledges that symptoms 
such as dyspnea on exertion, arrhythmias (DC 7000) and 
history of substantiated repeated anginal attacks (DC 7005) 
are to be considered in evaluating the veteran's organic 
heart disease.  In this regard, the Board notes that the 
February 1996 examiner indicated that upon his review of the 
record, a possible etiology for the veteran's grade I murmur 
noted on discharge from service was not documented in the 
veteran's service medical records; it was later speculated 
that the veteran may have had rheumatic fever.  Thus, 
although the veteran's service-connected disability is not 
characterized as rheumatic heart disease, to the extent that 
the veteran's service-connected cardiac disorder may be 
attributed to rheumatic fever, the Board notes that the VA 
Adjudication Manual, M21-1, Part VI, Chapter 11, paragraph 
11.18 states that "if verified rheumatic heart disease has 
been demonstrated, the effect of subsequent onset of 
hypertensive or arteriosclerotic heart disease which may also 
produce heart muscle changes and congestive failure cannot be 
satisfactorily dissociated from the rheumatic changes."  The 
combined cardiac disability is to be evaluated as one entity 
under the service-connected rheumatic heart disease code.  
The VA General Counsel has determined that this provision of 
VA Manual M21-1 is substantive and binding on the Board.  
VAOPGCPREC 6-2000 (May 19, 2000).

Following the May 2000 General Counsel opinion, the above-
noted Manual provisions were changed in December 2000 to 
require a medical opinion as to whether the effects of 
service-connected rheumatic heart disease and subsequently 
developing arteriosclerotic heart disease can be separated.  
The latter condition is to be rated as part and parcel of the 
former, only if the effects of each cannot be separated.

In this case the veteran has been diagnosed as having chronic 
atrial fibrillation, coronary artery disease and angina.  The 
veteran's coronary artery disease was described as 
"insignificant on VA catheterization in June 1992.  
Atherosclerotic changes of the aorta were seen on a June 1992 
chest x-ray and described as minor changes on chest x-ray in 
April 1999.  The most recent examiner noted that the 
veteran's coronary artery disease was described as stable in 
reviewed medical records.  No specific cardiac symptomatology 
has been ascribed to the veteran's coronary artery disease.  
The medical records do show either treatment for, or note a 
history of, chronic atrial fibrillation and angina.  However, 
when the case was remanded to the RO in September 2001, the 
examiner was requested to delineate symptoms associated with 
the veteran's service-connected heart disability from 
nonservice-connected symptomatology.  Thus, while the Manual 
provisions referenced above, contemplate situations where 
certain cardiac symptomatology cannot be disassociated from 
service-connected rheumatic heart disease symptomatology, 
such is not the case here.  The April 2002 examiner clearly 
indicated that the veteran's current cardiac symptoms were 
likely related to his "non-service cardiac conditions like 
atrial fibrillation and angina."  As noted above, much of 
the relevant medical evidence shows treatment for complaints 
associated with these conditions.  Similarly the February 
1996 VA examiner commented that it was unlikely that the 
veteran's mild aortic insufficiency and moderate mitral 
regurgitation caused the veteran any functional limitations.  
Thus, the Board finds that there is medical evidence that 
separates the symptomatology associated with the veteran's 
service-connected organic heart disease with inactive 
valvulitis from that arising from non-service-connected 
cardiac origin.  

The veteran has been diagnosed with atrial fibrillation, 
angina coronary artery disease, mild left ventricular 
hypertrophy, and organic heart disease.  In addition, his 
functional impairment has been attributed to disorders other 
than his service-connected organic heart disease.  The 
February 1996 VA examiner stated that lung disease, and not 
cardiac disease, was likely limiting the veteran.  As noted 
above, the April 2002 VA examiner asserted that the veteran's 
cardiac symptoms were likely related to his nonservice-
connected cardiac conditions such as atrial fibrillation and 
angina.  The October 2002 VA examiner commented that the 
veteran's palpitation and angina chest pains associated with 
shortness of breath were not related to activity.  In 
addition, the examiner stated that the veteran's inability to 
walk more than 300 feet or climb more than one flight of 
stairs was mainly due to his back problems and 
osteoarthritis.  

Moreover, the evidence has also not shown that the veteran is 
precluded from performing more than light manual labor due to 
symptoms associated with his service-connected cardiac 
disability.  During VA examinations and at his personal 
hearing, the veteran reported getting shortness of breath 
when walking 1 block or climbing a flight of stairs.  A March 
1992 VA hospitalization report reflected that the veteran 
should not engage in more than "moderate" activity.  At his 
personal hearing, the veteran stated that he was able to rake 
leaves in his yard for approximately 10 minutes before 
getting shortness of breath and having to take a 
nitroglycerin tablet.  He also reported that he was able to 
walk one block and climb 12-13 stairs before having shortness 
of breath.  The February 1996 VA examiner stated that the 
veteran might be unable to engage in strenuous physical 
exertion without symptoms.  This evidence reflects that the 
veteran is not precluded from performing more than light 
manual labor.  As such, his organic heart disease 
symptomatology has been appropriately rated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code7005 (1992), and an increased rating is 
therefore not warranted.  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and an evaluation in excess of 30 percent is not 
warranted.  

C.  Extraschedular rating consideration

In the February 1993 statement of the case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected organic heart disease.  Since 
this matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
See also VAOPGCPREC 6-96.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  The veteran has not identified any factors which may 
be considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  Of note, the veteran reported 
at his April 2000 personal hearing that he had to quit his 
truck driving job mainly due to his osteoarthritis and leg 
problems.  In addition, he indicated that he had not recently 
been hospitalized for his organic heart disease.  

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service-connected organic 
heart disease resulted in marked interference with employment 
as to render impracticable the application of the regular 
schedular standards.  Medical records from the Social 
Security Administration reflect that the veteran is 
unemployable due to nonservice-connected disabilities, 
specifically his general arthritis and his COPD.  

The Board finds that the impairment that may be attributable 
to the service-connected disability at issue is contemplated 
in the 30 percent disability rating which has been assigned.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, the veteran's service-connected organic heart 
disease does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.

D.  Conclusion

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against an 
increased disability rating for the veteran's service-
connected organic heart disease, currently evaluated as 30 
percent disabling.  The veteran's appeal is accordingly 
denied. 




ORDER

Entitlement to a rating in excess of 30 percent for organic 
heart disease is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

